DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 12/21/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2021 was filed is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 6, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable by Ko et al. US 20170071579 A1 “Ko” and further in view of Wiest et al. US 20170164835 A1 “Wiest”.
In regard to claim 1, Ko teaches “An ultrasonic diagnostic apparatus, comprising: a probe configured to transmit ultrasonic waves to a living body and receive ultrasonic waves reflected by the living body” (“According to one or more exemplary embodiments, an ultrasonic diagnostic apparatus includes: an ultrasound transceiver that, by using a probe, transmits an ultrasound signal to an object, and receives an echo signal corresponding to the ultrasound signal from the object” [0022]. Furthermore, the ultrasound diagnostic apparatus is depicted in FIG. 1 (i.e. 100). Thus, an ultrasonic diagnostic apparatus is depicted. Furthermore, in regard to the probe being configured to transmit ultrasonic waves to a living body and receive ultrasonic waves reflected by the living body, Ko discloses “The probe 20 transmits ultrasound waves to an object 10 based on a driving signal applied by the ultrasound transceiver 115 and receives echo signals reflected by the object 10. The probe 20 includes a plurality of transducers, and the plurality of transducer oscillate based on electric signals transmitted thereto and generate acoustic energy, that is ultrasonic waves” [0057]. Therefore, the probe is capable of transmitting ultrasonic waves to a living body (i.e. object 10) and receiving ultrasonic waves reflected by the living body (i.e. object 10).); and 
“a processor configured to:” (“The operation mode controller 230 may acquire operation state information of the probe 210, and set an operation mode of the ultrasound diagnostic apparatus 200 to a first operation mode or a second operation mode” [0093]. Therefore, since the operation mode controller 230 can set an operation mode of the ultrasound diagnosis apparatus to be in a first operation mode or a second operation mode based on the operation state of the probe, under broadest 
“in a moving image mode, cause ultrasonic image data based on ultrasonic waves received by a first subset of the total number of oscillators that the probe has to be output” (“When it is determined based on the operation state information of the probe 210 that the ultrasound diagnostic apparatus 200 needs to acquire a low-quality ultrasound image (when a precise diagnosis is not required), the operation mode controller 230 may set the operation mode to the first operation mode. The first operation mode is a low power mode, and may be a mode in which a quality of an acquired ultrasound image is degraded, but power consumed by the ultrasound diagnostic apparatus 200 is reduced” [0095]. Thus, the operation mode controller 230 can cause the ultrasound diagnostic apparatus 200 to operate in a first operation mode to acquire and output low-quality images with a reduced amount of power consumption. 
Furthermore, in regard to the first operation mode being a moving image mode, Ko discloses “When a movement of the probe is greater than a predetermined value, the operation mode controller may allow the ultrasound transceiver to operate in the first operation mode” [0025] and “The first operation mode may be a low power more […] the low power mode may be an operation mode that reduces at least one of a frequency of a transmitted or received ultrasound signal, a sampling rate of an analog-digital converter, number of channels, a frame rate of an ultrasound image, number of scan lines composing a frame image, and number of taps of an interpolation filter used in beamforming” [0036]. In this case, when the movement of the probe is greater than a predetermined value, the quality of images obtained during this movement are inherently poorer due to motion artifacts. Therefore, the first operation mode constitutes a moving image mode because it is activated when the movement of the probe is greater than a predetermined value. Therefore, since the operation mode controller causes the ultrasound transceiver (i.e. in connection to the ultrasound probe) to operate in a low power mode and 
“in a static image mode, cause ultrasonic image data based on ultrasonic waves received by a second subset of the total number of oscillators that the probe has, to be output, wherein the number of oscillators used in the second subset is greater than the number of oscillators used in the first subset” (“when it is determined based on the operation state information of the probe 210 that the ultrasound diagnostic apparatus 200 needs to acquire a high-quality ultrasound image (when a precise diagnosis is required), the operation mode controller 230 may set the operation mode to the second operation mode. The second operation mode is a normal mode, and may be a made in which power consumed by the ultrasound diagnostic apparatus 200 is increased, but a high-quality ultrasound image is acquired” [0096]. Therefore, the operation mode controller 230 (i.e. the processor) can cause the ultrasound diagnostic apparatus to operate in a second operation mode in which high-quality ultrasound images are acquired. 
Furthermore, in regard to the second operation mode being a static image mode, Ko discloses “when the movement of the probe is less than the predetermined value, the operation mode controller may allow the ultrasound transceiver to operate in the second operation mode” [0025] and “when the movement of the probe is small […] the ultrasound diagnostic apparatus 200 may determine the probe is moving for a precise diagnosis. Therefore, the ultrasound diagnostic apparatus 200 may set the operation mode to the second operation mode” [0141]. Therefore, when movement of the probe is small (i.e. lower than the predetermined value) a precise diagnosis, requiring a high-quality image, is desired. Therefore, 
In regard to the number of oscillators used in the second subset being greater than the number of oscillators used in the first subset, Ko discloses “Referring to FIG. 4A, when the reception depth of the echo signal is less than the predetermined depth, the ultrasound diagnostic apparatus 200 may drive some continuously arranged transducer elements 236, and minimize a degradation in a quality of an image by using an aperture growth scheme” [0118] and “The aperture growth scheme increases the number of continuously driven transducer elements as a reception depth increases” [0119]. In this case, the predetermined depth constitutes a region of interest from which an image of diagnostic quality should be acquired. Since the aperture growth scheme increases the number of continuously driven transducer elements when the reception depth increases, under broadest reasonable interpretation, the number of oscillators used in the second subset (i.e. corresponding to the second operation mode/static image mode) is greater than the number of oscillators used in the first subset (i.e. corresponding to the first operation mode).
“wherein the processor is further configured to, in each of the static image mode and the moving image mode, cause oscillators to transmit ultrasonic waves […]” (“When a movement of the probe is greater than a predetermined value, the operation mode controller may allow the ultrasound transceiver to operate in the first operation mode, and when the movement of the probe is less than the predetermined value, the operation mode controller may allow the 
Ko does not teach “the number of the oscillators being caused to transmit the ultrasonic waves is the same as the number of oscillators used in the second subset”.
Wiest teaches “the number of the oscillators being caused to transmit the ultrasonic waves is the same as the number of oscillators used in the second subset” (“According to yet another preferred embodiment, the device comprises a multiplexer unit configured to switch the transducer unit between different operation modes […] in a third mode (mixed mode) ultrasound waves generated in the object upon irradiation with electromagnetic radiation are received by a first subset of the transducer elements and ultrasound waves are emitted by a second subset of the transducer elements […]” [0016]. Therefore, a second subset of transducer elements can be used to transmit (i.e. emit) ultrasonic waves to the object in the moving image mode and static image mode disclosed in Ko.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic diagnostic apparatus of Ko so as to include the number of oscillators being cause to transmit ultrasonic waves corresponding to the 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Ko teaches “wherein the processor is further configured to, after causing the ultrasonic image data to be output in the static image mode, stop outputting of the ultrasonic image data based on the ultrasonic waves received by the second subset of oscillators” (“Referring to FIG. 6, in operation S410, the ultrasound diagnostic apparatus 200 may include a sensor or sensors […] The ultrasound diagnostic apparatus 200 may sense the movement of the probe by using the sensors” [0135], “In operation S420, the ultrasound diagnostic apparatus 200 compares data about the movement of the probe and a predetermined value. […] On the other hand, when the movement of the probe is less than or equal to the predetermined value, the ultrasonic diagnostic apparatus 200 may set the operation mode to the second operation mode” [0137] and “Therefore, the ultrasound diagnostic apparatus 200 may set the operation mode to the second operation mode in operation S440, and as described above with reference to FIG. 3, may transmit or receive an ultrasound wave in the normal mode” [0141]. Therefore, when movement of the probe is less than or equal to a predetermined value, the processor (i.e. the operation mode controller) is configured to cause the ultrasound image data to acquire and output image data in the static image mode. As established previously, the second operation mode constitutes a static image mode. As shown in FIG. 6, the after the operations S430 and S440 are carried out, the method 
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Ko teaches “wherein the processor is further configured to in the moving image mode, cause oscillators, from among the total number of oscillators that the probe has, to transmit ultrasonic waves, the number of the oscillators caused to transmit the ultrasonic waves is the same as the number of oscillators used in the first subset” (“When it is determined based on the operation state information of the probe 210 that the ultrasound diagnostic apparatus 200 needs to acquire a low-quality ultrasound image (when a precise diagnosis is not required), the operation mode controller 230 may set the operation mode to the first operation mode. The first operation mode is a low power mode, and may be a mode in which a quality of an acquired ultrasound image is degraded, but power consumed by the ultrasound diagnostic apparatus 200 is reduced” [0095]. Thus, the operation mode controller 230 can cause the ultrasound diagnostic apparatus 200 to operate in a first operation mode to acquire and output low-quality images with a reduced amount of power consumption. 
Furthermore, in regard to the first operation mode being a moving image mode and causing the first subset of oscillators to transmit ultrasonic waves, Ko discloses “When a movement of the probe is greater than a predetermined value, the operation mode controller may allow the ultrasound transceiver to operate in the first operation mode” [0025] and “The first operation mode may be a low power more […] the low power mode may be an operation mode that reduces at least one of a frequency of a transmitted or received ultrasound signal, a sampling rate of an analog-digital converter, number of channels, a frame rate of an ultrasound 
“in the static image mode, cause oscillators, from among the total number of oscillators that the probe has, to transmit ultrasonic waves, the number of the oscillators caused to transmit the ultrasonic waves is the same as the number of oscillators used in the second subset” 
Furthermore, in regard to the second operation mode being a static image mode and causing the second subset of oscillators to transmit ultrasonic waves, Ko discloses “when the movement of the probe is less than the predetermined value, the operation mode controller may allow the ultrasound transceiver to operate in the second operation mode” [0025] and “when the movement of the probe is small […] the ultrasound diagnostic apparatus 200 may determine the probe is moving for a precise diagnosis. Therefore, the ultrasound diagnostic apparatus 200 may set the operation mode to the second operation mode” [0141]. Therefore, when movement of the probe is small (i.e. lower than the predetermined value) a precise diagnosis, requiring a high-quality image, is desired. Therefore, the second operation mode constitutes a static image mode. As shown in FIG. 1, the ultrasound transceiver 115 includes the receiver 120 and the transmitter 110 and the ultrasound transceiver 115 is connected to (i.e. under the control of) the operation mode controller 130 (i.e. the processor). The transmitter 110, in this case, “supplies a driving signal to the probe 20 […] and the transmission delay processor 114 applies a delay time for determining transmission directionality to the pulses. Pulses to which a delay time is applied correspond to a plurality of piezoelectric vibrators included in the probe 20, respectively” [0064]. Therefore, the components of the transmitter 
In regard to claims 6 and 12, the examiner notes that claim 12 includes the same limitations as recited in the claim 1, filed on 07/08/2020, therefore the examiner refers the applicant to the rejection of claim 1 with respect to “An ultrasonic diagnostic apparatus, comprising: a probe configured to transmit ultrasonic waves to a living body and receive ultrasonic waves reflected by the living body; and a processor configured to: in a moving image mode, cause ultrasonic image data based on ultrasonic waves received by a first subset of the total number of oscillators that the probe has to be output, and in a static image mode, cause ultrasonic image data based on ultrasonic waves received by a second subset of the total number of oscillators that the probe had, to be output, wherein the number of oscillators used in the second subset is greater than the number of oscillators used in the first subset”.
Furthermore, Ko teaches “wherein the moving image mode denotes a state starting at receiving an instruction to start the probe’s scanning of the living body and ending at receiving an instruction to stop the scanning, and the static image mode denotes a state, where after the instruction to stop the scanning is received, the ultrasonic waves received by the second subset of oscillators is displayed on a display” (Claims 6 and 12) (“Referring to FIG. 6, in operation S410, the ultrasound diagnostic apparatus 200 may sense a movement of a probe” [0135] and “In operation S420, the ultrasound diagnostic apparatus 200 compares data about the movement of the probe and a predetermined value. When the movement of the probe is greater than the predetermined value, the ultrasound diagnostic apparatus 200 may set the operation mode to the first operation mode. On the other hand, when the movement of the probe is less than or equal to the predetermined value, the ultrasound diagnostic apparatus 200 may set the operation mode to the second operation mode” [0137]. As shown in FIG. 6, the sensing of the movement of the probe occurs at the start of the method. In this case, in order for the movement of the probe to be sensed, under broadest reasonable interpretation, an instruction to start the probe’s scanning of the living body had to have been received. As established previously the first operation mode constitutes the moving image mode. Furthermore, since the ultrasound diagnostic apparatus 200 may set the operation mode to the first operation mode 
In regard to the static image mode denoting a state, where after the instruction to stop the scanning is received, the ultrasonic waves received by the second subset of oscillators is displayed on a display, Ko discloses “On the other hand, when the movement of the probe is small as in a case where at least one of the measured distance, angle, and speed is less than or equal to the predetermined value, the ultrasound diagnostic apparatus 200 may determine the probe as moving for a precise diagnosis. Therefore, the ultrasound diagnostic apparatus 200 may set the operation mode in operation S440, and as described above with reference to FIG. 3, may transmit or receive an ultrasound wave in the normal mode” [0141] and “On the other hand, when it is determined based on the operation state information of the probe 210 that the ultrasound diagnostic apparatus 200 needs to acquire a high-quality ultrasound image (when a precise diagnosis is requires), the operation mode controller 230 may set the operation mode to the second operation mode” [0096]. Since the operation mode controller 230 may set the operation mode to the second operation mode when the movement of the probe is small in order to obtain a high quality image, under broadest reasonable interpretation, the ultrasound diagnostic apparatus can be operated in a static image mode (i.e. second image mode) denoting a state, where after the instruction to stop the scanning is received (i.e. the movement of the 
Furthermore, in regard to displaying the ultrasonic waves received by the second subset of oscillators on the display, Ko discloses “The ultrasound diagnostic apparatus 100 may display a specific mode ultrasound image and a control panel for an ultrasound image, on the touch screen” [0085] and “The image processor 150 generates an ultrasound image by scan-converting ultrasound data generated by the ultrasound transceiver 115 and displays the ultrasound image” [0066]. Since the image processor 150 can generate an image by scan-converting the ultrasound data generated by the ultrasound transceiver 115 (i.e. including the ultrasound transmitter and ultrasound receiver) and the ultrasound diagnostic apparatus may display an image according to a specific mode of operation on a touch screen, under broadest reasonable interpretation, the ultrasonic waves received by the second subset of oscillators can be displayed.).
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Ko teaches “wherein the processor is further configured to in the moving image mode, cause the ultrasonic image data on the basis of the ultrasonic waves received by the second subset of oscillators to be output at a predetermined interval” (“when it is determined based on the operation state information of the probe 210 that the ultrasound diagnostic apparatus 200 needs to acquire a high-quality ultrasound image (when a precise diagnosis is required), the operation mode controller 230 may set the operation mode to the second operation mode. The second operation mode is a normal mode, and may be a made in which power consumed by the ultrasound diagnostic apparatus 200 is increased, but a high-quality ultrasound image is acquired” [0096]. Therefore, the operation mode controller 230 (i.e. the processor) can cause the ultrasound diagnostic apparatus to operate in a second operation 
Furthermore, in regard outputting the ultrasonic image data at a predetermined interval, Ko discloses “The ultrasound diagnostic apparatus 100 may display a specific mode ultrasound image and a control panel for an ultrasound image, on the touch screen” [0085] and “The image processor 150 generates an ultrasound image by scan-converting ultrasound data generated by the ultrasound transceiver 115 and displays the ultrasound image” [0066]. Since the image processor 150 can generate an image by scan-converting the ultrasound data generated by the ultrasound transceiver 115 and the ultrasound diagnostic apparatus may display an image according to a specific mode of operation on a touch screen, under broadest reasonable interpretation, the ultrasonic image data on the basis of the ultrasonic waves received by the second subset of oscillators had to have been output (i.e. displayed) at a predetermined interval. 
Furthermore, in regard to the second subset, Ko discloses “The aperture growth scheme increases the number of continuously-driven transducer elements as a reception depth increases” [0119]. In order to acquire a high-quality image (i.e. ultrasonic image data) from a deeper position within the tissue it is necessary to activate more transducer elements within a probe. Thus, under broadest reasonable interpretation, a second subset of the total number of oscillators of the probe have to be activated to receive ultrasonic waves from deeper positions within tissue.).
In regard to claim 9, Ko teaches “An ultrasonic diagnostic apparatus, comprising: a probe configured to transmit ultrasonic waves to a living body and receive ultrasonic waves reflected by the living body” (“According to one or more exemplary embodiments, an ultrasonic diagnostic apparatus includes: an ultrasound transceiver that, by using a probe, transmits an ultrasound signal to an object, 
“a processor configured to cause ultrasonic image data based on ultrasonic waves received by a first subset of the total number of oscillators that the probe had to be output” (“The operation mode controller 230 may acquire operation state information of the probe 210, and set an operation mode of the ultrasound diagnostic apparatus 200 to a first operation mode or a second operation mode” [0093]. Therefore, since the operation mode controller 230 can set an operation mode of the ultrasound diagnosis apparatus to be in a first operation mode or a second operation mode based on the operation state of the probe, under broadest reasonable interpretation, the operation mode controller constitutes a processor that is configured to cause ultrasonic image data to be output based on a mode of operation of the probe.
In regard to the processor being configured to cause ultrasonic image data based on ultrasonic waves received by a first subset of the total number of oscillators that the probe has to be output, Ko discloses “When it is determined based on the operation state information of the probe 210 that the ultrasound diagnostic apparatus 200 needs to acquire a low-quality ultrasound image (when a precise diagnosis is not required), the operation mode controller 230 may set the operation mode to the first 
“at a predetermined interval, cause ultrasonic image data based on ultrasonic waves received by a second subset of the total number of oscillators that the probe had to be output, wherein the number of oscillators used in the second subset is greater than the number of oscillators used in the first subset” (“when it is determined based on the operation state information of the probe 210 that the ultrasound diagnostic apparatus 200 needs to acquire a high-quality ultrasound image (when a precise diagnosis is required), the operation mode controller 230 may set the operation mode to the second operation mode. The second operation mode is a normal mode, and may be a made in which power consumed by the ultrasound diagnostic apparatus 200 is increased, but a high-quality ultrasound image is acquired” [0096]. Therefore, the operation mode controller 230 (i.e. the processor) can cause the ultrasound diagnostic apparatus to operate in a second operation mode in which high-quality ultrasound images are acquired. Thus, under broadest reasonable interpretation, the operation mode controller 230 (i.e. the processor) is configured to cause ultrasonic image data based on the ultrasonic waves received by a second subset of the total number of oscillators being that the probe has to be output at every first interval.
In regard to the number of oscillators used in the second subset being greater than the number of oscillators used in the first subset, Ko discloses “Referring to FIG. 4A, when the reception depth of the echo signal is less than the predetermined depth, the ultrasound diagnostic apparatus 200 may drive some continuously arranged transducer elements 236, and minimize a degradation in a quality of an 
In regard to claim 10, Ko teaches “An ultrasonic diagnostic system, comprising: an ultrasonic diagnostic apparatus; and a terminal apparatus” (“FIG. 1 is a block diagram illustrating a configuration of an ultrasound diagnostic apparatus 100 according to an exemplary embodiment. Referring to FIG. 1, the ultrasound diagnostic apparatus 100 according to an exemplary embodiment includes a probe 20, a sensor 135, an ultrasound transceiver 115, an operation mode controller 130, an image processor 150, a communicator 170, a memory 180, and an input unit 190, and a controller 195” [0055]. As shown in FIG. 1, the ultrasound diagnostic apparatus includes the ultrasound transceiver 115 connected to the probe 20, as well as the image processor 150 which includes a display 180, and a communicator 170 which is “connected to a network 30 in a wired or wireless manner to communicate with an external device or server” [0075]. Thus, since the communicator 170 is capable of communicating information to an external device, under broadest reasonable interpretation, the communicator constitutes a terminal apparatus. Thus, since the ultrasound diagnostic apparatus 100 includes the ultrasound transceiver 115, an image processor and the communicator 170 among other components, under broadest reasonable interpretation the ultrasound diagnostic apparatus 100 constitutes an ultrasonic diagnostic system comprising an ultrasonic diagnostic apparatus (i.e. including the probe 20, operation mode controller 
“wherein the ultrasonic diagnostic apparatus includes a probe configured to transmit ultrasonic waves to a living body and receive ultrasonic waves reflected by the living body” (“According to one or more exemplary embodiments, an ultrasonic diagnostic apparatus includes: an ultrasound transceiver that, by using a probe, transmits an ultrasound signal to an object, and receives an echo signal corresponding to the ultrasound signal from the object” [0022]. Furthermore, the ultrasound diagnostic apparatus is depicted in FIG. 1 (i.e. 100). Thus, an ultrasonic diagnostic apparatus is depicted. Furthermore, in regard to the probe being configured to transmit ultrasonic waves to a living body and receive ultrasonic waves reflected by the living body, Ko discloses “The probe 20 transmits ultrasound waves to an object 10 based on a driving signal applied by the ultrasound transceiver 115 and receives echo signals reflected by the object 10. The probe 20 includes a plurality of transducers, and the plurality of transducer oscillate based on electric signals transmitted thereto and generate acoustic energy, that is ultrasonic waves” [0057]. Therefore, the probe is capable of transmitting ultrasonic waves to a living body (i.e. object 10) and receiving ultrasonic waves reflected by the living body (i.e. object 10).); 
“and a processor configured to” (“The operation mode controller 230 may acquire operation state information of the probe 210, and set an operation mode of the ultrasound diagnostic apparatus 200 to a first operation mode or a second operation mode” [0093]. Therefore, since the operation mode controller 230 can set an operation mode of the ultrasound diagnosis apparatus to be in a first operation mode or a second operation mode based on the operation state of the probe, under broadest reasonable interpretation, the operation mode controller constitutes a processor that is configured to cause ultrasonic image data to be output based on a mode of operation of the probe.); 
in a moving image mode, cause ultrasonic image data based on ultrasonic waves received by a first subset of the total number of oscillators that the probe has to be output” (“When it is determined based on the operation state information of the probe 210 that the ultrasound diagnostic apparatus 200 needs to acquire a low-quality ultrasound image (when a precise diagnosis is not required), the operation mode controller 230 may set the operation mode to the first operation mode. The first operation mode is a low power mode, and may be a mode in which a quality of an acquired ultrasound image is degraded, but power consumed by the ultrasound diagnostic apparatus 200 is reduced” [0095]. Thus, the operation mode controller 230 can cause the ultrasound diagnostic apparatus 200 to operate in a first operation mode to acquire and output low-quality images with a reduced amount of power consumption. 
Furthermore, in regard to the first operation mode being a moving image mode, Ko discloses “When a movement of the probe is greater than a predetermined value, the operation mode controller may allow the ultrasound transceiver to operate in the first operation mode” [0025] and “The first operation mode may be a low power more […] the low power mode may be an operation mode that reduces at least one of a frequency of a transmitted or received ultrasound signal, a sampling rate of an analog-digital converter, number of channels, a frame rate of an ultrasound image, number of scan lines composing a frame image, and number of taps of an interpolation filter used in beamforming” [0036]. In this case, when the movement of the probe is greater than a predetermined value, the quality of images obtained during this movement are inherently poorer due to motion artifacts. Therefore, the first operation mode constitutes a moving image mode because it is activated when the movement of the probe is greater than a predetermined value. Therefore, since the operation mode controller causes the ultrasound transceiver (i.e. in connection to the ultrasound probe) to operate in a low power mode and the low power mode reduces the number of channels and/or number of scan lines used to compose a frame image, under broadest reasonable interpretation, the processor (i.e. the operation mode 
“in a static image mode, cause ultrasonic image data based on ultrasonic waves received by a second subset of the total number of oscillators that the probe has to be output, wherein the number of oscillators used in the second subset is greater than the number of oscillators used in the first subset” (“when it is determined based on the operation state information of the probe 210 that the ultrasound diagnostic apparatus 200 needs to acquire a high-quality ultrasound image (when a precise diagnosis is required), the operation mode controller 230 may set the operation mode to the second operation mode. The second operation mode is a normal mode, and may be a made in which power consumed by the ultrasound diagnostic apparatus 200 is increased, but a high-quality ultrasound image is acquired” [0096]. Therefore, the operation mode controller 230 (i.e. the processor) can cause the ultrasound diagnostic apparatus to operate in a second operation mode in which high-quality ultrasound images are acquired. 
Furthermore, in regard to the second operation mode being a static image mode, Ko discloses “when the movement of the probe is less than the predetermined value, the operation mode controller may allow the ultrasound transceiver to operate in the second operation mode” [0025] and “when the movement of the probe is small […] the ultrasound diagnostic apparatus 200 may determine the probe is moving for a precise diagnosis. Therefore, the ultrasound diagnostic apparatus 200 may set the operation mode to the second operation mode” [0141]. Therefore, when movement of the probe is small (i.e. lower than the predetermined value) a precise diagnosis, requiring a high-quality image, is desired. Therefore, the second operation mode constitutes a static image mode. Additionally, in order to acquire a high-quality image from a deeper position within the tissue it is necessary to activate more 
In regard to the number of oscillators used in the second subset being greater than the number of oscillators used in the first subset, Ko discloses “Referring to FIG. 4A, when the reception depth of the echo signal is less than the predetermined depth, the ultrasound diagnostic apparatus 200 may drive some continuously arranged transducer elements 236, and minimize a degradation in a quality of an image by using an aperture growth scheme” [0118] and “The aperture growth scheme increased the number of continuously driven transducer elements as a reception depth increases” [0119]. In this case, the predetermined depth constitutes a region of interest from which an image of diagnostic quality should be acquired. Since the aperture growth scheme increases the number of continuously driven transducer elements when the reception depth increases, under broadest reasonable interpretation, the number of oscillators used in the second subset (i.e. corresponding to the second operation mode/static image mode) is greater than the number of oscillators used in the first subset (i.e. corresponding to the first operation mode.).
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. US 20170071579 A1 “Ko” and Wiest et al. US 20170164835 A1 “Wiest” as applied to claims 1-2, 4, 6, 8-10 and 12 above, and further in view of Maruyama et al. US 20170258448 A1 “Maruyama”.
In regard to claims 5 and 11, the examiner notes that claim 11 includes the same limitations as recited in the claim 1, filed on 07/08/2020, therefore the examiner refers the applicant to the rejection of claim 1 with respect to “An ultrasonic diagnostic apparatus, comprising: a probe configured to transmit ultrasonic waves to a living body and receive ultrasonic waves reflected by the living body; and a processor configured to: in a moving image mode, cause ultrasonic image data based on ultrasonic waves received by a first subset of the total number of oscillators that the probe has to be output, and in a static image mode, cause ultrasonic image data based on ultrasonic waves received by a second subset of the total number of oscillators that the probe had, to be output, wherein the number of oscillators used in the second subset is greater than the number of oscillators used in the first subset”.
The combination of Ko and Wiest does not teach “wherein the first subset of oscillators is at a center of the second subset of oscillators with respect to a direction in which the second subset of oscillators selected from among the total number of oscillators is arranged” (Claims 5 and 11).
Maruyama teaches “wherein the first subset of oscillators is at a center of the second subset of oscillators with respect to a direction in which the second subset of oscillators selected from among the total number of oscillators is arranged” (“When the acoustic wave generated at the center 182 of curvature is received by the ultrasonic transducer 200 which is an element group as illustrated in FIG. 6A, the characteristics of the receiving sensitivity become those as illustrated in FIG. 11A. In FIG. 11A, “center element” indicates characteristics of the ultrasonic transducer element 201 disposed at a center (center element), and “first elements surrounding center element” indicates characteristics of the ultrasonic transducer elements 201 disposed around the center element (first ultrasonic transducer elements). Further, “second elements surrounding first elements” indicates characteristics of the ultrasonic transducer elements 201 disposed around the first ultrasonic transducer elements surrounding the center element (second ultrasonic transducer elements)” [0074]. As shown in FIG. 6, the center element is surrounded by the first ultrasonic transducer elements and the first ultrasonic transducer elements are surrounded by the second ultrasonic transducer elements. In this case, the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Ko and Wiest so as to include the first subset of oscillators being at a center of the second subset of oscillators as disclosed in Maruyama in order to allow the ultrasonic waves to be transmitted in the moving image mode and the static image mode without having to change the probe position once it has been positioned in a location where a diagnostic image is to be acquired. When performing imaging in low power mode (i.e. moving image mode), less transducer elements need to be activated. By configuring the first subset to be at the center of the second subset as disclosed in Maruyama, the ultrasonic probe can be controlled to obtain both low quality (i.e. corresponding to the first subset) and high quality (i.e. corresponding to the second subset) images from a region of interest without having to change the probe position once the probe has been placed in the desired position. Once positioned properly, the oscillators of the probe can be activated in the static image mode by the operation mode controller of Ko to obtain high quality images. Combining the prior art elements according to known techniques would yield the predictable result of allowing the ultrasonic probe to be activated to obtain high quality images without having to change the position of the ultrasonic probe.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. US 20170071579 A1 “Ko” and Wiest et al. US 20170164835 A1 “Wiest” as applied to claims 1-2, 4, 6, 8-10 and 12 above, and further in view of Abe et al. US 20150320396 A1 “Abe”.
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Ko teaches “further comprising: an A/D converter configured to convert the ultrasonic waves received by the second subset of oscillators into a digital signal” (“A reception unit 120 generates ultrasound data by processing echo signals received from the probe 20 and may include an amplifier 122, a gain controller 123, an analog-digital converter (ADC) 124, a reception delay processor 126, and a summing unit 128. The amplifier 122 amplifies echo signals in each channel, and the ADC 124 analog-to-digital converts the amplified echo signals” [0065] and “The AFE may amplify the received echo signal, perform the TGC for correcting for attenuation caused by a depth of an ultrasound wave, and convert the echo signal into a digital radio frequency (RF) signal by using the ADC 124” [0091]. Thus, the ultrasound diagnosis apparatus includes an A/D converter (i.e. ADC 124) that is configured to convert the ultrasonic waves received by the second subset of oscillators into a digital (i.e. a digital radio frequency) signal.); and 
“a digital signal processor configured to perform signal processing on the digital signal output from the A/D converter” (in FIG. 1 that the ADC 124 connected with the reception delay processor 126 which “applies delay times for determining reception directionality to the digital converted echo signals” [0065] and the reception delay processor 126 is connected to the summing unit 128 which “generates ultrasound data by summing the echo signals processed by the reception delay processor 126” [0065]. Furthermore, Ko discloses that “The ultrasound data is transferred to a data processor 140” [0065] and “The image processor 150 generates an ultrasound image by scan-converting ultrasound data generated by the ultrasound transceiver 
“the moving image mode” (“When a movement of the probe is greater than a predetermined value, the operation mode controller may allow the ultrasound transceiver to operate in the first operation mode” [0025] and “The first operation mode may be a low power more […] the low power mode may be an operation mode that reduces at least one of a frequency of a transmitted or received ultrasound signal, a sampling rate of an analog-digital converter, number of channels, a frame rate of an ultrasound image, number of scan lines composing a frame image, and number of taps of an interpolation filter used in beamforming” [0036]. In this case, when the movement of the probe is greater than a predetermined value, the quality of images obtained during this movement are inherently poorer due to motion artifacts. Therefore, the first operation mode constitutes a moving image mode because it is activated when the movement of the probe is greater than a predetermined value. Therefore, since the operation mode controller causes the ultrasound transceiver (i.e. in connection to the ultrasound probe) to operate in a low power mode and the low power mode reduces the number of channels and/or number of scan lines used to compose a frame image, under broadest reasonable interpretation, the processor (i.e. the operation mode controller 230) is configured to, in a moving image mode (i.e. first operation mode), cause ultrasonic image data based on ultrasonic waves received by a first subset of the total number of oscillators (i.e. a reduced number of channels) that the probe has, to be output.); […] 
the static image mode” (“when the movement of the probe is less than the predetermined value, the operation mode controller may allow the ultrasound transceiver to operate in the second operation mode” [0025] and “when the movement of the probe is small […] the ultrasound diagnostic apparatus 200 may determine the probe is moving for a precise diagnosis. Therefore, the ultrasound diagnostic apparatus 200 may set the operation mode to the second operation mode” [0141]. Therefore, when movement of the probe is small (i.e. lower than the predetermined value) a precise diagnosis, requiring a high-quality image, is desired. Therefore, the second operation mode constitutes a static image mode. Additionally, in order to acquire a high-quality image from a deeper position within the tissue it is necessary to activate more transducer elements within a probe. Thus, under broadest reasonable interpretation, a second subset of the total number of oscillators of the probe have to be activated to receive ultrasonic waves when the ultrasound transmitter is operating in the second operation mode (i.e. the static image mode).).
The combination of Ko and Wiest does not teach “wherein the processor is further configured to generate, using coefficients corresponding to the oscillators used in the second subset selected from among the total number of oscillators based on a signal indicating a start or a stop of scanning, a coefficient signal for causing signals output from the first subset of oscillators or signals output from the second set of oscillators to be selected”; “the processor is further configured to, […], output a coefficient signal for causing the signals output from the first subset of oscillators to the A/D converter and the signal processor to be selected”; and “the processor is further configured to […] output a coefficient signal for causing the signals output from the second subset of oscillators to the A/D converter and the signal processor to be selected”.
wherein the processor is further configured to generate, using coefficients corresponding to the oscillators used in the second subset selected from among the total number of oscillators based on a signal indicating a start or a stop of scanning, a coefficient signal for causing signals output from the first subset of oscillators or signals output from the second set of oscillators to be selected”; “the processor is further configured to, […], output a coefficient signal for causing the signals output from the first subset of oscillators to the A/D converter and the signal processor to be selected”; and “the processor is further configured to […] output a coefficient signal for causing the signals output from the second subset of oscillators to the A/D converter and the signal processor to be selected” (“The calculating unit 152 according to the first embodiment calculates a coefficient using at least one reception signal among reception signals acquired by the acquiring unit. Specifically, the calculating unit 152 calculates a coefficient corresponding to each of positions of the reception scan lines corresponding to the reception signals acquired by the acquiring unit 151 based on a signal value or a pixel value that are a signal value or a pixel value based on at least one reception signal among the reception signals, and that corresponds to each of the positions […] The reception signal that is used to calculate a coefficient distribution by the calculating unit 152 is a reception signal that is generated based on the inverse aperture function” [0102]. The reception signal, in this case, is acquired by the ultrasound probe which contains multiple piezoelectric transducers. In this case, since the calculating unit 152 is able to calculate a coefficient for the reception signal and the coefficient corresponds to the each of the positions of the reception scan lines (i.e. associated with the ultrasound transducers), under broadest reasonable interpretation, the calculating unit 152 constitutes a processor that is configured to generate, using coefficients corresponding to the oscillators in the second subset (i.e. disclosed in Ko) selected from among the total number 
In regard to the processor being configured to output a coefficient signal for causing the signals output from the first subset or the second subset of oscillators to the A/D converter and the signal processor to be selected, Abe discloses “The multiplying unit 153 according to the first embodiment acquires output data by multiplying at least one reception signal that is different from the reception signal used to calculate the coefficient, among the reception signals acquired by the acquiring unit 151 by the coefficient. […] Subsequently, the control unit 18 according to the first embodiment controls to display, on the monitor 2, ultrasonic image data based on the output data from the multiplying unit 153. That is, the image generating unit 14 generates ultrasonic image data based on the output data that is acquired by the multiplying unit 153, and the monitor 2 displays the ultrasonic image data by the control of the control unit 18” [0102]. Therefore, the multiplying unit 153 is able to acquire output data by multiplying the reception signal by calculated coefficient from the calculating unit 152. Furthermore, in order for the controller unit 18 to be able to control the monitor 2 to display ultrasonic image data based on the output data from the multiplying unit 153, under broadest reasonable interpretation, the calculating unit 152 had to have outputted a coefficient signal to the multiplying unit 153 for causing the signals output from the first subset or the second subset (i.e. disclosed in Ko) of oscillators to the A/D converter (i.e. disclosed in Ko) and the signal processor (i.e. disclosed in Ko) to be selected.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound diagnostic apparatus of Ko so as to include the processor being further configured to generate and output a coefficient signal as disclosed in Abe in order to allow the positions of the reception signal from the transducer .
Response to Arguments
The examiner respectfully acknowledges that the amendments to the specification filed on 12/21/2021 correct the objections made in the non-final rejection of 09/30/2021. Therefore, the objections to the specification in the non-final rejection of 09/30/2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 9-10, filed 12/21/2021, with respect to the interpretation of claim 7 under 35 U.S.C. 112(f) have been fully considered and are persuasive given the amendment to claim 7. The interpretation of claim 7 under 35 U.S.C. 112(f) in the non-final rejection of 09/30/2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 9-10, filed 12/21/2021, with respect to the rejection of claims 8-9 under 35 U.S.C. 112(a) have been fully considered and are persuasive given the amendments to claims 8-9. The rejection of claims 8-9 under 35 U.S.C. 112(a) in the non-final rejection of 09/30/2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 9-10, filed 12/21/2021, with respect to the rejection of claims 3, and 7-10 under 35 U.S.C. 112(b) have been fully considered and are persuasive given the 
Applicant’s arguments, see Remarks page 9-12, filed 12/21/2021, with respect to the rejection of the claims under 35 U.S.C. 102(a)(2) have been fully considered, however the examiner finds them partially persuasive.
In regard to claim 1, the applicant argues that the primary reference of Ko does not disclose or suggest, “in each of the static image mode and the moving image mode, cause oscillators to transmit ultrasonic waves, the number of the oscillators being caused to transmit the ultrasonic waves is the same as the number of oscillators used in the second subset”. The examiner acknowledges that the primary reference of Ko does not teach that the second subset of oscillators is used for transmission in both the static image mode and the moving image mode. Therefore, the rejection of claim 1 has withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Wiest et al. US 20170164835 A1 “Wiest” as stated in the 35 U.S.C. 103 rejection above.
In regard to claims 10, the applicant argues that the primary reference of Ko does not disclose or suggest “wherein the number of oscillators used in the second subset is greater than the number of oscillators used in the first subset”. The examiner respectfully disagrees and asserts that the primary reference of Ko teaches this limitation. Specifically, since the aperture growth scheme [0119] is used to increase the number of continuously driven transducer elements as a reception depth increases, this increased number of continuously driven transducer elements corresponds to a second subset of oscillators that is greater than the number of oscillators used in the first subset for reception depths that are more shallow (i.e. closer to the outer surface of the object being examined). 
Therefore, the examiner respectfully maintains the rejection of claim 10 for the reasons stated in the Response to Arguments section above.
In regard to the dependent claims 2, and 4-8, the examiner respectfully notes that these claims are subject to the same reasoning as applied to that of claim 1. Thus, the examiner respectfully maintains the rejection of claims 2 and 4-8 for the reasons stated in the Response to Arguments section and the 35 U.S.C. 102 rejection section above.
In regard to claim 11, the applicant argues that the combination of Ko and Maruyama does not teach “wherein the first subset of oscillators is at a center of the second subset of oscillators with respect to a direction in which the second subset of oscillators selected from among the total number of oscillators is arranged”. The examiner respectfully disagrees and asserts that Maruyama discloses this feature. Specifically, as shown in FIG. 6A, the center element is surrounded by the first ultrasonic transducer elements 201 (see Maruyama: 0074: “first ultrasonic transducer elements”) and the first ultrasonic transducer elements 201 are surrounded by the second ultrasonic transducer elements 201 (see Maruyama: 0074: “second ultrasonic transducer elements”). In this case, the first ultrasonic transducer elements constitute a first subset of oscillators and the second ultrasonic transducer elements constitute a second subset of oscillators. In order for the second subset of oscillators to surround the first subset of oscillators, the first subset of oscillators has to be at a center (i.e. within) of the second subset. 
Therefore, the examiner respectfully refers the applicant to the 35 U.S.C. 103 rejection above with respect to the newly added claim 11.
In regard to claim 12, the applicant argues that the primary reference of Ko does not disclose or suggest that “the moving image mode denotes a state starting at receiving an instruction to start the probe’s scanning of the living body and ending at receiving an instruction to stop the scanning; and the static image mode denotes a state where after, the instruction to stop the scanning is received, the ultrasonic image data based on the ultrasonic waves received by the second subset of oscillators is displayed on a display”. The examiner respectfully disagrees and asserts that Ko teaches these 
Therefore, the examiner respectfully refers the applicant to the 35 U.S.C. 103 rejection above with respect to the newly added claim 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793